Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 10 and 18.

Singh et al. US Pub 2019/0034095 teaches a method including invoking, by the one or more computing devices, a number of operations on the memory resources in the first pool, wherein the number of operations is designed to signal a memory resource manager to reclaim the allocated memory resources that have been marked as unused from the first pool into an unallocated pool of memory resources in the cluster. Memory reclamation processes may be triggered by the simulated memory operations in order to reclaim allocated but unused memory from virtual machines or applications.

Boyle US Patent 8,788,778 teaches a data storage system implements garbage collection based on the inactivity level of stored data. In one embodiment, the inactivity level of data stored in regions of a data storage system is taken into account when 

The features “receiving a request to reclaim a portion of a memory assigned to a virtual machine (VM), the memory divided into a plurality of increments, each increment having a corresponding failure count that indicates a number of failures associated with any previous attempts to vacate the increment; in response to receiving the request, selecting an increment of the plurality of increments to vacate, the selecting comprising: determining whether the request is a first request to reclaim a portion of a memory assigned to the VM; in response to determining that the request is a first request to reclaim a portion of a memory assigned to the VM, selecting the increment based on an amount of unused space in each of the plurality of increments; and in response to determining that the request is not a first request to reclaim a portion of a memory assigned to the VM, selecting the increment based at least in part on the failure counts corresponding to each of the plurality of increments; attempting to vacate all contents of the selected increment; based at least in part on determining that all contents of the selected increment were not vacated, incrementing a failure count corresponding to the selected increment, the failure count one of the plurality of failure counts; and based at least in part on determining that all contents of the selected increment were vacated, removing an assignment of the selected increment to the VM”, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TAMMY E LEE/Primary Examiner, Art Unit 2195